Citation Nr: 1642220	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to specially adaptive housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1976 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that, following the February 2015 supplemental statement of the case, additional pertinent evidence such as VA treatment records and an October 2016 VA examination report were added to the record.  This evidence has not been considered by the agency of original jurisdiction (AOJ), and the Veteran has not waived AOJ consideration.  38 C.F.R. § 20.1304 (2015).  Nevertheless, as the Board is granting the full benefit sought on appeal, he will not be prejudiced by the Board considering this evidence in the first instance.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDING OF FACT

Resolving reasonable doubt in his favor, the Veteran has permanent and total service-connected disabilities that effectively result in the permanent loss of use of the bilateral lower extremities and so affects the functions of balance or propulsion as to preclude locomotion without the aid of a cane, scooter, and/or wheelchair.


CONCLUSION OF LAW

The criteria for specially adapted housing are met. 38 U.S.C.A. §§ 2101(a), 5107 (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board's decision is completely favorable to the Veteran, no further action is required to comply with the VCAA and implementing regulations with regard to that claim.

The Veteran contends that his service-connected disabilities of the bilateral lower extremities meet the loss of use eligibility criteria for entitlement to specially adaptive housing under 38 U.S.C.A. § 2101.  Resolving reasonable doubt in his favor, the Board agrees and finds that such his service connected disabilities meet the "preclude locomotion" loss of use standard.  Therefore, entitlement to specially adaptive housing is warranted. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2015).  The Board also notes that the "preclude locomotion" loss of use standard under 38 C.F.R. § 3.809(d) is more expansive than, say, the SMC loss of use standard of 38 C.F.R. § 3.350(a)(2).  Compare 38 C.F.R. § 3.809(b)(3) and (c) to 38 C.F.R. § 3.350(a)(2).  The language of 38 C.F.R. § 3.809 is clear that the more expansive loss of motion standard is applicable to the home adaptation criteria as it was explicitly stated in the regulatory language.  

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a(b) (2015).

In this case, the Veteran is currently in receipt of a 100 percent combined rating, effective from February 5, 2010.  He is service-connected for the following disabilities: loss of use of the lower extremities (100 percent, effective August 5, 2016); residuals, total knee replacement (60 percent); stricture of the esophagus with esophageal reflux (30 percent); residuals, fusion, cervical spine (30 percent); peripheral neuropathy of the bilateral femoral nerves (20 percent each); radiculopathy and myelopathy of the bilateral upper extremities (20 percent each); peripheral neuropathy of the bilateral sciatic nerves (20 percent each); hypertension (10 percent); status-post total thyroidectomy (10 percent); neck scars (10 percent); right leg scar (noncompensable); iliac region scar (noncompensable); peripheral neuropathy of the bilateral obturator nerves (both noncompensable); peripheral neuropathy of the bilateral cutaneous nerves (both noncompensable); and peripheral neuropathy of the bilateral ilioinguinal nerves (both noncompensable).

He is also in receipt of SMC under 38 U.S.C. 1114, subsection (m) and 38 CFR 3.350(c) on account of  loss of use of one leg at a level or with complications preventing natural knee action with prosthesis in place and loss of use of the other leg with complications preventing natural knee action with prosthesis in place from, August 5, 2016; as well as SMC under 38 U.S.C. 1114, subsection (p) and 38 CFR 3.350(f)(3) at the rate intermediate between subsection (m) and subsection (n) on account of loss of use of the lower extremities with additional disabilities independently ratable at 50 percent or more from August 5, 2016.

As such, the Board finds the Veteran is totally disabled for the purposes of 38 C.F.R. § 3.340(a)(1).

Taking into account all relevant evidence, and resolving all doubt in favor of the Veteran, the Board finds that the evidence of record does show loss of use of his bilateral lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, such that a certificate of eligibility for specially adapted housing is warranted. 

In so finding, the Board points to the October 2016 VA peripheral neuropathy examination which concluded that, as a result of the Veteran's bilateral lower extremity disabilities, he required the constant use of braces, crutches, and/or a scooter as his normal mode of locomotion.  Furthermore, the examiner noted that, due to the Veteran's peripheral nerve condition, his lower extremity functioning was so diminished that amputation with prosthesis would equally serve the Veteran.  Similarly, in an April 2013 VA examination report and a May 2014 VA addendum opinion, a VA examiner concluded that due the Veteran's service-connected right knee disability and his peripheral neuropathy of the bilateral lower extremities were severe enough so as to result in loss of use such as to preclude locomotion without the aid of braces, crutches, canes, and/or a wheelchair.

The Board finds that the April 2013 VA examination report, the May 2014 VA addendum opinion, and the October 2016 VA examination report which all determined that the Veteran's service-connected right knee disability and his peripheral neuropathy of the bilateral lower extremities were severe enough so as to result in loss of use such as to preclude locomotion without the aid of braces, crutches, canes, and/or a wheelchair, are the most probative evidence of record.  Notably, the Board notes that the AOJ based its decision to award a 100 percent rating for loss of use of the lower extremities, SMC based on loss of use of both extremities, and entitlement to automobile or other conveyance and adaptive equipment on the October 2016 VA examination report.  Moreover, there is no evidence to the contrary.

By resolving reasonable doubt in his favor, the evidence supports a finding that the Veteran's lower extremity disabilities meet the regulatory definition of "preclude locomotion" to find loss of use of an extremity under 38 C.F.R. §§ 3.808(b) and 3.809(b)(1).  Accordingly, the Board finds that all statutory and regulatory criteria for a certificate of eligibility for specially adapted housing are met in this Veteran's case.  The full benefits sought on appeal are thus granted.

As noted above, where entitlement to a certificate of eligibility for specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  In this case, however, the Veteran has been granted a certificate of eligibility for specially adaptive housing which is a greater benefit.  Therefore, any claim for a special home adaptation grant under 38 U.S.C.A. § 2101(b) is rendered moot, as this benefit is available only if a veteran is not entitled to the more substantial benefit of specially adapted housing under 38 U.S.C.A. § 2101(a).

Finally, the Board would like to thank the Veteran for his patience during the appeal period, and for his honorable service to this country.


ORDER

Entitlement to certificate of eligibility for specially adapted housing is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


